Citation Nr: 1522169	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-30 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial rating in excess of 20 percent for gout.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1987.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO) which, in pertinent part, granted service connection for gout and assigned a 20 percent rating from April 20, 2007.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  

The Veteran was afforded a VA examination addressing his initial appeal for service connection for gout in August 2010.  A new rating examination has not been completed since that time, and the Board finds that the August 2010 VA examination did not adequately address the full rating criteria for evaluating gout under 38 C.F.R. § 4.71a, Diagnostic Code 5017-5002.  Accordingly, the Board finds that a remand for an updated examination is warranted.  

The AOJ should obtain updated VA medical records on remand.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any updated VA treatment records dated from April 2007 to the present and should associate them with the record.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record. 

2.  The Veteran should be afforded a VA examination within the appropriate specialty to determine the current severity of the service-connected gout.  The record must be made available to the examiner for review.  All indicated tests should be performed and the findings reported in detail.  

To the extent feasible, the examiner should address whether the Veteran's gout can be considered an "active process," and if so, the examiner should address whether the gout flare-ups identified by the Veteran amount to an incapacitating exacerbation of gout or whether gout is otherwise productive of definite impairment of health.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  If gout is not considered to be an active process, an evaluation of any chronic residuals of gout, should be completed for each affected joint.  

3. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




